TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00296-CR


                             Juan Francisco Zamarron, Appellant

                                                 v.

                                  The State of Texas, Appellee


           FROM THE COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY
                           NO. C-1-CR-15-206344
         THE HONORABLE CARLOS HUMBERTO BARRERA, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was originally due June 7, 2018. On July 10, 2018, this Court

sent a notice to appellant informing him that his brief was overdue and that a failure to file a

satisfactory response by July 20, 2018, would result in the referral of this case to the trial court

for a hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure.

               The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See id. R. 38.8(b)(2), (3). If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in this appeal.

Following the hearing, which shall be transcribed, the trial court shall order the appropriate
supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared

and forwarded to this Court no later than September 17, 2018. See id. R. 38.8(b)(3).

              It is so ordered August 15, 2018.



Before Chief Justice Rose, Justices Pemberton and Field

Abated and Remanded

Filed: August 15, 2018

Do Not Publish




                                                  2